Citation Nr: 1028770	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  06-24 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for ankylosing spondylitis, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, K. H., D. D.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1998 to October 
2003.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that confirmed and 
continued the 20 percent evaluation in effect for ankylosing 
spondylitis.  By rating action dated in November 2007, the RO 
increased the evaluation for ankylosing spondylitis to 40 percent 
effective June 2, 2005, the date the claim for an increased 
rating was received.

In May 2007, a hearing before a Decision Review Officer (DRO) was 
held at the RO.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran's ankylosing spondylitis has been characterized by 
pain and forward flexion limited to 20 degrees at worst, and has 
not been productive of unfavorable ankylosis of the entire 
thoracolumbar spine; incapacitating episodes having a total 
duration of at least 6 weeks over a 12 month period; or weight 
loss and anemia productive of severe impairment of health or 
severely incapacitating exacerbations which have occurred four or 
more times a year or a lesser number of times over prolonged 
periods.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
ankylosing spondylitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5002, 5240 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In a May 2006 letter, the RO provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
his claim for an increased rating, including evidence that his 
service-connected disability has increased in severity.  This 
letter informed the Veteran of what information and evidence he 
must submit and what information and evidence will be obtained by 
VA.  In addition, the May 2006 letter and an April 2008 letter 
advised the Veteran of the necessity of providing medical or lay 
evidence demonstrating the nature and symptoms of his condition, 
the severity and duration of the symptoms, and the impact of the 
condition and symptoms on his employment.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim 
for increased rating need not be "veteran specific").  These 
letters also provided examples of pertinent medical and lay 
evidence that the Veteran may submit (or ask the Secretary to 
obtain) relevant to establishing a disability rating.  The May 
2006 letter further advised the Veteran of how the VA assigns an 
effective date and the type of evidence which impacts such.  The 
case was last readjudicated in June 2008.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the reports of VA 
examinations, VA treatment records, private treatment records, 
copies of correspondence pertaining to ankylosing spondylitis 
submitted by the Veteran, and hearing testimony.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by undergoing VA examinations and submitting 
evidence and argument.  Thus, the Veteran has been provided with 
a meaningful opportunity to participate in the claims process and 
has done so.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning the 
higher of the two where the disability picture more nearly 
approximates the criteria for the next higher rating, 38 C.F.R. § 
4.7; and, evaluating functional impairment on the basis of lack 
of usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Id. at 594.  However, where 
an increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

The Veteran is currently rated for his ankylosing spondylitis 
under 38 C.F.R. § 4.71a, Diagnostic Code 5002-5240 (2009).  
Diagnostic Code 5240, for ankylosing spondylitis, utilizes the 
General Rating Formula for Diseases and Injuries of the Spine.  
The General Rating Formula for Diseases and Injuries of the Spine 
provides that, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the following ratings 
will apply.  A 40 percent evaluation requires evidence of 
unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
applicable for unfavorable ankylosis of the entire spine.  Id.  
Note (1) provides that any associated objective neurologic 
abnormalities should be evaluated separately, under an 
appropriate diagnostic code.  Id.  

The Veteran contends that he is entitled to a rating of 60 
percent under Diagnostic Code 5002 for rheumatoid arthritis.  
Rheumatoid arthritis as an active process with constitutional 
manifestations associated with active joint involvement that is 
totally incapacitating is evaluated as 100 percent disabling.  
When there is less symptomatology than the criteria for 100 
percent rating but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods, a 60 percent evaluation is 
assigned.  Symptom combinations productive of definite impairment 
of health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a year 
are evaluated as 40 percent disabling.  For residuals such as 
limitation of motion or ankylosis, favorable or unfavorable, the 
disability is rated under the appropriate diagnostic codes for 
the specific joints involved.  The ratings for the active process 
will not be combined with the residual ratings for limitation of 
motion or ankylosis.  The higher evaluation will be assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5002 (2009).

Additionally, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. § 
4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  Under 
Diagnostic Code 5243, a 40 percent evaluation requires evidence 
of incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  A 
60 percent evaluation requires evidence of incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  Id.  Note (1) states that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome which requires bed rest prescribed 
by a physician and treatment by a physician.  Id.

Turning to the evidence, private treatment records show that the 
Veteran has been prescribed several medications.  In April 2005, 
a private physician stated that the Veteran's ankylosing 
spondylitis is associated with chronic low back pain which is 
punctuated by severe episodes.  The physician said that the 
Veteran is chronically limited as far as lifting, running, 
jumping, standing, or walking.  He is episodically limited more 
so by the severe spasms.  Physical examination revealed marked 
decrease in range of motion of the lumbar spine with mild 
tenderness in the sacral areas.  The impression included active 
ankylosing spondylitis and degenerative disc disease of the 
lumbar spine.  In June 2005, the Veteran complained of pain in 
both sacral areas and the lumbar region diffusely.  It was achy 
and worse in certain positions.  He was able to sleep in a 
recliner but was having difficulty sleeping through the night.  
Vicodin helped only to a limited extent.  Upon examination, there 
was tenderness in the sacral areas bilaterally with positive 
testing for sacroiliac joint irritability.  An August 2005 
treatment report indicates that the Veteran's back pain increased 
after he was involved in a motor vehicle accident.  However, he 
thought the pain had gradually started to subside over the prior 
six weeks.  Mild tenderness of the lower lumbar spine was found 
upon examination.  The Veteran was seen again in November 2005.  
There was mild tenderness in the lower lumbar spine.

VA outpatient treatment records show that the Veteran's 
ankylosing spondylitis has been treated with physical therapy, 
medications, and injections.  In March 2006, magnetic resonance 
imaging (MRI) of the lumbar spine was performed.  The impression 
was that the findings were consistent with ankylosing spondylitis 
type changes.  No fracture was seen.  There were early changes 
that could be seen in the early phases of ankylosing spondylitis.  
The report indicated that the pain is probably related to stress 
at the level of the anterior superior portions of the vertebral 
bodies.  This can cause significant pain.  An April 2006 note 
during a rheumatology consultation indicated that the Veteran was 
involved in a motor vehicle accident in July 2005, and he has had 
ongoing pain in the lower back.  His spine had forward flexion to 
about 30 degrees. 

The Veteran was provided with a VA joints examination in June 
2006.  The Veteran reported that he had been employed making maps 
since November 2004.  He said that in the year prior to the 
examination, he had missed at least 16 days from work with his 
several conditions, including his service-connected ankylosing 
spondylitis.  The Veteran said that the pain in his cervical, 
thoracic, and lumbosacral spine is at a level of 5/10.  He denied 
radiation of pain down any extremity.  He endorsed stiffness and 
weakness.  He said that he has sharp and aching pain in the neck, 
thoracic vertebrae, and lumbosacral spine, which is present all 
of the time.  The Veteran said that he took medication and had 
Enbrel injections two times per week that seemed to help his 
pain.  He said that a flare-up might cause the pain to increase 
up to a level of 10/10.  The Veteran denied functional limitation 
for each of his spinal conditions specifically, but together, 
along with another condition, his spinal disability has caused 
him to lose 16 days from work in the prior year.  He had 
experienced no weight loss.  He endorsed malaise but denied 
having dizziness, visual disturbances, and numbness.  He did have 
weakness of the neck and back.  There were no bowel or bladder 
complaints and no erectile dysfunction.  He walked unaided and 
did not use a cane, walker, crutch, or brace.  He stated that he 
is able to walk approximately 100 yards before his neck and back 
hurt so badly that he must stop.  The Veteran was not unsteady 
and did not have a history of falls.  

With regards to functional assessment, the examiner stated that 
the Veteran is able to walk and transfer okay.  He is able to 
feed, groom, and bathe himself, and use the toilet and dress and 
undress on his own.  He also goes fishing and drives a vehicle.  

Upon physical examination, the cervical vertebrae had no 
tenderness, crepitus, laxity, swelling, or deformity.  The 
muscles were normal in the neck.  The Veteran was able to flex, 
extend, rotate, and laterally flex his neck, all with pain.  The 
thoracolumbosacral spine was tender at T4-S1.  There was no 
deformity, swelling, crepitus, or laxity, and the muscles were 
normal throughout the thoracolumbosacral spine area.  The Veteran 
flexed his thoracolumbar spine forward from 0 to 70 degrees 
actively, 0 to 75 degrees passively, and 0 to 80 degrees after 
fatiguing, all with pain.  He extended his lower back from 0 to 
20 degrees actively, 0 to 25 degrees passively, and 0 to 32 
degrees after fatiguing, all with pain.  Right and left lateral 
flexion of the back was 0 to 40 degrees actively, 0 to 45 degrees 
passively, and 0 to 47 degrees after fatiguing, all with pain.  
Right and left lateral rotation of his back was 0 to 35 degrees 
actively, 0 to 40 degrees passively, and 0 to 45 degrees after 
fatiguing, all with pain.  

The Veteran's gait was normal.  He walked on his heels, his toes, 
and the outsides of his feet with no pain.  Peripheral neuropathy 
of the lower extremities was not found on testing and straight 
leg raising was negative bilaterally.  The strength, pulses, and 
reflexes of the upper and lower extremities were all normal.  
There was no decrease in the range of motion nor was joint 
function additionally limited by pain, fatigue, weakness, or lack 
of endurance following repetitive use of any of the joints 
tested.  After reviewing the results of X-rays taken, the 
diagnoses included ankylosing spondylitis of the sacroiliac 
joints, confirmed by X-rays; cervical spine chronic sprain, with 
X-rays normal; thoracic spine with chronic deformity of left T1 
transverse process noted on X-rays with mild degenerative joint 
disease changes at multiple levels from T7-T8 to include T11-T12; 
and lumbosacral spine chronic sprain with mild degenerative joint 
disease changes and degenerative disc disease changes at L3-L4.  
The examiner also noted that the ankylosing spondylitis involved 
only the sacroiliac joints.  

VA treatment records show that in July 2006, the Veteran's 
physician noted that the Veteran did not have significant loss of 
motion at that point, but he had intermittent flares related to 
the ankylosing spondylitis which were debilitating for him and 
resulted in his missing work.  An October 2006 note reveals that 
the Veteran had not missed work with a flare since being on his 
then current medications.  In February 2007, the Veteran could 
flex to 30 degrees with pain.  A May 2007 note indicated that the 
Veteran reported that he had experienced a flare-up of pain in 
the back that had lasted several days, and that he had missed 
work because of it.  Flexion of the spine was to about 20 degrees 
at that time.  The Veteran reported having had sharp pain in the 
left side and some radiation down his leg for two weeks in July 
2007.  In August 2007, the Veteran sought emergency treatment 
complaining of having back muscle spasms for one day.  He was 
bent forward and unable to ambulate without pain.  He reported 
having sharp pain in the left side with some radiation down his 
leg.

The Veteran was provided with another VA examination in March 
2008.  He reported that his current treatment for ankylosing 
spondylitis included taking several medications and receiving a 
weekly injection.  The Veteran denied a history of urinary 
incontinence, urinary urgency, urinary retention requiring 
catheterization, urinary frequency, fecal incontinence, 
obstipation, erectile dysfunction, numbness, paresthesias, leg or 
foot weakness, falls, or unsteadiness.  The Veteran reported 
nocturia at a rate of one voiding per night.  He denied a history 
of fatigue and decreased motion.  He endorsed stiffness, 
weakness, spasms, and pain.  He said that the pain was in his 
lower back and had its onset with moving and house work.  He 
described the pain as "knife-like."  He said that the pain was 
moderate, constant, occurred one to six days per week, and did 
not radiate.  He also reported flare-ups of spinal conditions 
that were severe and occurred every three to four months for 
three to seven days.  He was not aware of any precipitating 
factors, but identified the alleviating factors as rest, hot 
shower, and stretching.  With regards to the Veteran's impression 
of the extent of additional limitation of motion or other 
functional impairments during flare-ups, he indicated that he 
must stop everything all together.  He denied any incapacitating 
episodes of spine disease and the use of devices or aids.  He 
said that he was able to walk more than 1 /4 mile but less than 
one mile.  

Upon physical examination, posture and head position were normal 
and there was symmetry in appearance.  The examiner noted that 
there were slowed, purposeful, and intentional movements yet a 
normal gait.  There were no abnormal spinal curvatures.  As for 
objective abnormalities of thoracic sacrospinalis, there was no 
spasm, atrophy, guarding, tenderness, or weakness, but there was 
pain with motion on the left and right.  Thoraco-lumbar spine 
range of motion measurements were recorded.  Upon active range of 
motion, flexion was from 0 to 90 degrees, extension was from 0 to 
30 degrees, left lateral flexion was from 0 to 30 degrees, left 
lateral rotation was from 0 to 25 degrees, right lateral flexion 
was from 0 to 30 degrees, and right lateral rotation was from 0 
to 25 degrees.  There was no objective evidence of pain on active 
range of motion.  There was objective evidence of pain following 
repetitive motion, but there was no additional limitation after 
three repetitions of range of motion.  The examiner noted that 
the Veteran was able to sit at 90 degrees with knees extended as 
well.  

The report of the March 2006 MRI of the lumbar spine was 
reviewed.  The examiner stated that the Veteran was employed 
full-time as a mapmaker.  The examiner noted that the Veteran 
reported having lost 12 days from work during the previous 12 
month period, yet none were incapacitating days ordered by a 
doctor as part of care.  The diagnosis was of MRI findings 
suggesting ankylosing spondylitic type changes with normal range 
of motion of the lumbar spine.  The examiner said that the 
disability caused no significant effects on the Veteran's usual 
occupation and there were no effects on his usual daily 
activities.  

In the January 2006 notice of disagreement, the Veteran reported 
having experienced incapacitation exacerbations 12 times since 
January 1, 2005.  He said that his rheumatologist informed him 
that if he experienced one of these episodes, the emergency room 
could only give him pain medication and tell him to stay home in 
bed.  He said that the rheumatologist decided to give him a 
standing prescription for Vicodin to take "as needed for pain," 
and the orders to stay home in bed when the pain became an 
incapacitating exacerbation.  He said that rheumatologist also 
asked that the Veteran let him know when such an episode 
occurred.  The Veteran stated that in 2005, he experienced 
incapacitating exacerbations on the following dates: January 17 
to 19, February 22 to 23, March 3 to 5, April 21 to 23, May 20 to 
23, June 8 to 11, July 2 to 5, July 23 to 26, August 19 to 23, 
September 3 to 7, September 18 to 20, and October 29 to 31.  
During the May 2007 DRO hearing, the Veteran endorsed having 
incapacitating exacerbations on a regular basis.  He also 
testified that he had experienced incapacitating exacerbations 
during which he was bedridden in 2006 from September 1 to 4, 
October 11 to 15, November 9 to 13, and December 22 to 23.  In 
2007, such episodes reportedly occurred from January 18 to 22, 
February 21 to 25, March 9 to 11, March 27 to 29, and April 22 to 
24.  

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the Veteran's ankylosing spondylitis is appropriately 
evaluated as 40 percent disabling.  The objective findings of 
record do not reflect evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5240 (2009).  In this regard, the Veteran's forward flexion of 
the lumbar spine has been shown to be, at worst, 20 degrees.  The 
results of range of motion testing upon VA examination have shown 
that the Veteran had forward flexion to 70 degrees in June 2006 
and 90 degrees in March 2008, as well as the ability to extend, 
rotate, and laterally flex his thoracolumbar spine.  Clearly, his 
spine is not fixed.  Thus, the Veteran is receiving the maximum 
evaluation assignable for limitation of motion of the lumbar 
spine.  Id.  As such, consideration of painful motion could not 
warrant a higher rating.  See Johnston v. Brown, 10 Vet. App. 80, 
85 (1997) (implicitly holding that once a particular joint is 
evaluated at the maximum level in terms of limitation of motion, 
there can be no additional disability due to pain).  

In addition, the clinical evidence fails to establish 
incapacitating episodes having a total duration of at least 6 
weeks during any twelve month period throughout the course of 
this appeal.  While the Veteran has endorsed flare-ups and 
incapacitating exacerbations during which he was bedridden, he 
has not claimed that such occurrences had a total duration of 6 
weeks over a twelve month period.  Also, the report of the March 
2008 VA examination indicated that there were no incapacitating 
episodes of spine disease, and the examiner noted that while the 
Veteran reported having lost 12 days from work during the 
previous 12 month period, none were incapacitating days ordered 
by a doctor as part of care.  Thus, evaluation pursuant to 
Diagnostic Code 5243 based on incapacitating episodes is not 
warranted.  See 38 C.F.R. § 4.71a.

With regard to Note (1) of the General Rating Formula for 
Diseases and Injuries of the Spine, the Board acknowledges the 
Veteran's complaints of pain radiating down his leg in July and 
August 2007.  However, the Board notes that during the VA 
examination in June 2006, the Veteran denied radiation of pain 
down any extremity and the neurological portion of the 
examination at that time yielded normal results.  There was no 
peripheral neuropathy of the lower extremities, and the strength, 
pulses, and reflexes of the lower extremities were all normal.  
Further, during the March 2008 VA examination, the Veteran 
reported that his back pain did not radiate.  Thus, the Board 
finds that the medical evidence of record fails to show that the 
Veteran's ankylosing spondylitis was productive of any objective 
neurological disabilities at anytime during the course of this 
appeal, and separate neurological ratings are not warranted.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries 
of the Spine, Note (1).

Additionally, the Board finds that the Veteran is not entitled to 
a higher evaluation under Diagnostic Code 5002 for rheumatoid 
arthritis.  The medical evidence of record does not establish 
that the Veteran has had weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations which have occurred four or more times a year or a 
lesser number over prolonged periods to warrant a 60 percent 
evaluation.  Although the Veteran has reported experiencing 
incapacitating exacerbations during which he claims that he was 
bedridden, the clinical evidence does not confirm episodes of 
severely incapacitating exacerbations.  The Board observes that 
in July 2006, the Veteran's VA physician noted that the Veteran 
had intermittent flares related to the ankylosing spondylitis 
which were debilitating for him and resulted in his missing work; 
a May 2007 note indicated that the Veteran reported that he had 
experienced a flare-up of pain in the back that had lasted 
several days, and that he had missed work because of it.  
However, in July 2006, the physician did not identify any 
specific periods of severely incapacitating exacerbations.  
Further, the May 2007 note does not establish that the episode 
reported by the Veteran at that time constituted a severely 
incapacitating exacerbation, but rather only that the Veteran had 
missed work from a flare-up.  Moreover, as noted above, the 
report of the March 2008 VA examination indicated that there were 
no incapacitating episodes of spine disease, and the examiner 
stated that while the Veteran reported having lost 12 days from 
work during the prior 12 month period, none were incapacitating 
days ordered by a doctor as part of care.  Therefore, the Board 
finds that the Veteran's ankylosing spondylitis is appropriately 
evaluated as 40 percent disabling based on the criteria for 
limitation of motion or ankylosis under the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5002 (2009).

In summary, the Board finds that the Veteran is not entitled to 
an evaluation in excess of 40 percent for his ankylosing 
spondylitis at any time during the course of this appeal.

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology from his ankylosing spondylitis and 
provide for additional or more severe symptoms than currently 
shown by the evidence; thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the above conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).


ORDER

Entitlement to an evaluation in excess of 40 percent for 
ankylosing spondylitis is denied.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


